Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 1 of 12            FILED
                                                                   2019 Apr-12 PM 01:31
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 2 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 3 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 4 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 5 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 6 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 7 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 8 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 9 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 10 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 11 of 12
Case 2:19-cv-00173-RDP Document 23-1 Filed 04/12/19 Page 12 of 12
